DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is the same as claim 5 both of which depend from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriki et al., US Patent Application Publication No. 2010/0087348 (hereinafter referred to as Moriki) in view of Nagakari et al., US Patent Application Publication No. 2015/0119305 (hereinafter referred to as Nagakari).  
Regarding claims 1-5 and 7-12, Moriki discloses a lubricating oil composition for use in an automotive hypoid gear (as recited in claim 10) (Para. [0001]) comprising a mixture of a 35 wt% poly-alpha-olefin (PAO) having a KV100 of 38.6 mm2/s (as recited in claims 1-3 and 7) (see Abstract and Table 1), 10 wt% of an ester compound, such as, a reaction product of trimethylolpropane (TMP) and a mixture of a C8 and C10 carboxylic acid having a KV100 of 4.42 mm2/s (as recited in claims 1-3 and 8-9) (see 2/s and a viscosity index of 160 or more (as recited in claims 1-2 and 11) (see Abstract and see Table 1). 
Moriki discloses all the limitations discussed above and further discloses that the mixture of the PAO and ester compound is preferably contained in an amount of from 75 to 90 wt % with reference to the total amount of the lubricating oil composition.  Moriki does not explicitly disclose the FT-derived base oil nor the partial ester compound recited in claims 1-2. 
Nagakari discloses a lubricating oil composition for use in gears (Para. [0003]) comprising an oil of lubricating viscosity which includes a combination of 50 to 90 wt% of Fischer-Tropsch derived base oils, having a KV100 within the range recited in claim 4 (as recited in claims 1-4) (Para. [0017]), ester and PAO base oils (Para. [0019]-[0023] and see Claim 1 of Nagakari).  Nagakari further discloses the presence of oiliness improvers including partial esters of unsaturated fatty acids having 1 to 24 carbon atoms and pentaerythritol (as recited in claims 1, 5 and 12 and reads on the concentration of claim 2 based on the mandatory components recited in Nagakari) (Para. [0060]-[0063]).  It would have been obvious to one of ordinary skill in the art at the time to use the FT-derived base oil and partial ester of Nagakari in the composition of Moriki as it is a simple substitution of one known element for another in order to obtain predictable results which include enhanced lubricity properties.  

Conclusion
7.         There were unused Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771